DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unaccepable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with agent of record Mr. Anthony R. Curro (Reg. No. 62,752) on 6/14/2022.
On 6/14/2022, examiner initiated an interview wherein the applicant agreed to further amend claims 15 and 17-19, to clarify the incorrect claim dependencies (minor informalities). The clarification are as followed: Claim 15 depends on claim 9, claims 17-19 depend on claim 16. Additionally, Applicant agreed to include claim 15 into claim 9 and adding the last limitation of claim 9 to claim 15, (essentially swapping the last limitation of claim 9 with claim 15). These amendments place the application in condition for allowance. 

	The Examiner Amendments are as follows:
9. (Currently Amended) A method comprising: 
displaying a multi-user form to a first user, the multi-user form having a plurality of fields, some of the fields having a first confidentiality designation; 
receiving population data for one or fields from a first user; 
populating one or more fields using the received first user population data; determining if a populated field has the first confidentiality designation; 
based on the determination, displaying fields, with population data from the first user, to a second user after determining, if the second user has authority to access populated fields having the determined confidentiality designation; 
identifying the authority to access confidential designations of a first user; 
identifying the authority to access confidential designation of a second user; 
using session information from the first user and session information from the second user to identify peers in a group necessary to complete the form; and 
 wherein the submission and the population of fields occurs in real-time, with the first user and the second user populating fields during a joint session.


15. (Currently Amended) The method of claim [[15]] 9, further comprising:  providing a real-time alert flag on the form visible to a user that the user is seeking to improperly populate a field of the multi-user form.

17. (Currently Amended) The computer of claim [[17]] 16, where the stored instructions, which when executed, further comprise: identifying the authority to access confidential designations of a first user; and identifying the authority to access confidential designation of a second user.  

18. (Currently Amended) The computer of claim [[17]] -16, where the stored instructions, which when executed, further comprise: providing a real-time alert flag on the form visible to a user that the user is seeking to improperly populate a field of the multi-user form.  

19. (Currently Amended) The computer of claim [[17]] 16, where the stored instruction, which when executed, further comprise: querying session data to determine if the second user has authority to access populated fields having the determined confidentiality designation.


Allowable Subject Matter
Claims 1-7, 9-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-7, 9-19 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) no reference alone or in combination with another reference disclose or suggest the combination of limitations specified in the independent claims, more specifically, displaying a multi-user electronic form to a first user, the multi-user electronic form having a plurality of fields, some of the fields having a first confidentiality designation; receiving population data for one or more fields from a first user; populating one or more fields using the received first user population data; determining if a populated field has the first confidentiality designation; based on the determination, displaying fields, with population data from the first user, to a second user after determining, if the second user has authority to access populated fields having the determined confidentiality designation; using session information from both the session of the first user and session information from the session of the second user to identify one or more other peers in a group, the one or more other peers in a group necessary to complete the form; and submitting the multi-user form after populating fields with population data received at different times from the first user and from the second user, wherein the submission of field data and the population of fields occurs in real-time, with the first user and the second user populating fields during a joint session; as disclosed in independent claim 1.
For at least similar reasons, independent claims 9 and 16 are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





6/14/2022
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154